           Case 1:19-cv-12579-IT Document 1 Filed 12/24/19 Page 1 of 4



                           UNTIED STATES DISTRICT COURT
                                      FOR THE
                            DISTRICT OF MASSACHUSETTS


******************************************************
                                                                   *
INTERATIONAL ALLIANCE OF THEATRICAL                                *
STAGE EMPLOYEES, MOVING PICTURE                                    *
TECHNICIANS, ARTISTS AND ALLIED CRAFTS,                            *
LOCAL 11,                                                          *
                                                                   *
              Plaintiff,                                           *
                                                                   *
vs.                                                                *
                                                                   *
MARTIN SPORTS & ENTERTAINMENT, LLC,                                *
                                                                   *
              Defendant.                                           *
                                                                   *
******************************************************

                                        COMPLAINT

                                        INTRODUCTION.

1.     This is an action brought by a labor organization that represents employees in an industry

affecting commerce seeking to enforce its contract with an employer.

                                           PARTIES.

2.     Plaintiff International Alliance of Theatrical Stage Employees, Moving Picture

Technicians, Artists and Allied Crafts, Local 11 (“IATSE, Local 11”) is a labor organization

with a principal office located at 152 Old Colony Avenue, South Boston, Massachusetts 02127.

3.     Defendant Martin Sports & Entertainment, LLC is a limited liability company with a

mailing address of P.O. Box 252084, West Bloomfield, Michigan 48325, and with the following

registered office and registered agent: Registered Agents, Inc., 2222 West Grand River Avenue,

Suite A, Okemos, Michigan 48864.



                                               1
              Case 1:19-cv-12579-IT Document 1 Filed 12/24/19 Page 2 of 4



                                    JURISDICTION AND VENUE.

4.        This Court has jurisdiction under Section 301(c) of the Labor Management Relations Act

(“LMRA”), 29 U.S.C. §185(c). Venue is appropriate in this Court also pursuant to LMRA,

Section 301(c).

                                              FACTS.

5.        On May 8, 2019, Defendant Martin Sport & Entertainment, LLC entered into a collective

bargaining agreement with Plaintiff IATSE, Local 11 under which Local 11 would supply

stagehands to perform services related to the Boston Bruins’ Fan Fest to be produced by

Defendant Martin Sport & Entertainment, LLC during 2009. A copy of that collective bargaining

agreement is Exhibit A.

6.        On May 9, 27 and 29, Defendant Martin Sport & Entertainment, LLC produced the

Boston Bruins’ Fan Fest before the Boston Bruins’ hockey playoff home games. As provided for

under its contract with Defendant Martin Sport & Entertainment, LLC, Plaintiff IATSE, Local 11

supplied the stagehands required by Defendant Martin Sport & Entertainment, LLC to stage the

events.

7.        On June 4, 2019, Defendant Martin Sport & Entertainment, LLC notified Plaintiff

IATSE, Local 11 “that we are terminating our contract dated May 8, 2019 with Local 11.”

8.        The following day, Plaintiff IATSE, Local 11 sent an email to Defendant Martin Sport &

Entertainment, LLC that stated: “It is Local 11’s position that our contract is not subject to being

unilaterally terminated. Accordingly, you should expect legal action that carries with it the

potential for your Company having to compensate our members because they were not provided

the work opportunities provided for under our contract. I would urge you to reconsider.”




                                                 2
            Case 1:19-cv-12579-IT Document 1 Filed 12/24/19 Page 3 of 4



9.     On June 6 and 12 and on October 12 and 14, 2019, Defendant Martin Sport &

Entertainment, LLC produced the Boston Bruins’ Fan Fest before the Boston Bruins’ next two

playoff games and the Bruins first two 2019-2020 home games; but it did not honor its contract

with IATSE, Local 11 with the result that members of IATSE, Local 11 were denied the

contractually-required work opportunities and the associated wages and benefits.

                                        CAUSE OF ACTION.

10.    Plaintiff IATSE, Local 11 realleges the allegations set out in paragraphs 1-9 above.

11.    Defendant Martin Sport & Entertainment, LLC breached its contract with Plaintiff

IATSE, Local 11 when it failed and refused to hire employees referred by Plaintiff IATSE, Local

11 to perform the bargaining unit work associated with Defendant Martin Sport & Entertainment,

LLC producing the Boston Bruins’ Fan Fest before the Boston Bruins’ home hockey games held

on June 6 and 12 and October 12 and 14, 2019.

                                       PRAYER FOR RELIEF

12.    Wherefore, Plaintiff IATSE, Local 11 respectfully requests that the Court enter

judgement against Defendant Martin Sport & Entertainment, LLC for damages in the amount of

the lost wages of the individuals who were denied work opportunities as a result of Defendant

Martin Sport & Entertainment, LLC’s breach of contract and for the amount of the ERISA

benefit plan contributions also owed under the contract. In addition, Plaintiff IATSE, Local 11

requests that this Honorable Court grant whatever further relief that it deems right and just.




                                                 3
          Case 1:19-cv-12579-IT Document 1 Filed 12/24/19 Page 4 of 4



                                    For the Plaintiff,

                                    INTERNATIONAL ALLIANCE OF THEATRICAL
                                    STAGE EMPLOYEES, MOVING PICTURE
                                    TECHNICIANS, ARTISTS AND ALLIED CRAFTS,
                                    LOCAL 11,

                                    By its Attorney,

                                    /Gabriel O. Dumont, Jr./
                                    Gabriel O. Dumont, Jr. BBO#137820
                                    DUMONT, MORRIS AND BURKE, P.C.
                                    141 Tremont Street, Suite 500
                                    Boston, Massachusetts 02111
                                    (617) 227-7272
December 24, 2019                   gdumont@dmbpc.net




                                       4
